PER CURIAM.
Appellant challenges his judgment and sentence for trafficking in cocaine and possession of marijuana following the denial of his motion to suppress. We find no merit in appellant’s argument that the trial court erred in denying his motion to suppress and affirm his conviction and sentence without discussion. We do, however, agree with appellant’s contention that the judgment erroneously reflects that he was convicted of felony possession of marijuana. Upon review of the record, it is clear that appellant pleaded nolo contendere to misdemeanor possession of marijuana. Accordingly, we remand for correction of the written judgment.
Affirmed in part; remanded with instructions.
CAMPBELL, A.C.J., and PARKER and STRINGER, JJ., Concur.